DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-6 and 11 are objected to because of the following informalities: 
Regarding Claim 2, recitation “wherein controlling the number of radio frequency transmission channels” should be “wherein the controlling the number of radio frequency transmission channels”.
Regarding Claim 3, recitation “controlling the number of radio frequency transmission channels” should be “the controlling the number of radio frequency transmission channels”.
Regarding Claim 4, recitation “wherein controlling the number of radio frequency transmission channels” should be “wherein the controlling the number of radio frequency transmission channels”.
Regarding Claim 5, recitation “wherein controlling the number of radio frequency transmission channels” should be “wherein the controlling the number of radio frequency transmission channels”.
Regarding Claim 6, recitation “wherein controlling the number of radio frequency transmission channels” should be “wherein the controlling the number of radio frequency transmission channels”.
Regarding Claim 11, recitation “controlling the number of radio frequency transmission channels” should be “the controlling the number of radio frequency transmission channels”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control module” in claims 9-10, 12-13 and 15-16.
“acquisition module” in claims 9, 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 4, recitation “controlling to turn on at least two radio frequency transmission channels when the collected location parameters are not empty” are described in paragraphs [0014]-[0017], [0036]-[0038] and [0071]-[0072] of applicant’s specification, but does not includes/specify how and what this location parameters are not empty, and missing any explanation/details of what this empty/not empty parameters are representing. Appropriate clarification/explanation is required.
With regards to Claims 5-7 and 12-15, each claim recites “empty”/”not empty” and the specification does not have sufficient details/explanation of this, as same reason stated for above Claim 4. Appropriate clarification/explanation is required.
The “control module” in claims 9-10, 12-13 and 15-16 is described in paragraphs [0030]-[0038] and [0044]-[0045] of applicant’s specification, but insufficient structure has been provided. Additionally, “acquisition module” in claims 9, 14 and 15 is described in paragraphs [0029], [0034] and [0041]-[0043] of applicant’s specification, but insufficient structure has been provided.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “cross-distributing the captured images” and it is unclear what this cross-distributing is.  It is not sure how it is different from regular distribution. Is this meaning merely distributing multiple images or something else.  Furthermore, claims 5, 10 and 13 have a same recitation “cross-distributing”, and it is unclear for the same reason for Claim 2. Clarification/correction required. 
Claim 4 recites “controlling to turn on at least two radio frequency transmission channels when the collected location parameters are not empty”, and it is unclear what is it meant by parameter being not empty. It is not sure if being “not empty” means parameters are resulting in other than zero, or the magnetic field signals are activated to collect location parameter, or something else? Correction/Clarification is required.
	Recitations “collected location parameters are not empty” in Claim 5, “collected location parameters are empty” in Claim 6, “collected control parameters are not empty” in Claim 7, “collected location parameters are not empty” in Claim 12, “collected location parameters are not empty” in Claim 13, “collected location parameters are empty” in Claim 14 and “collected control parameters are not empty” in Claim 15 are unclear at least the same reason stated above for Claim 4.
Claim limitations “control module” in claims 9-10, 12-13 and 15-16, and “acquisition module” in claims 9, 14 and 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not include structural details/equivalents.Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claims 1 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art Nishino (US 20080242926) does not teach controlling a number of radio frequency transmission channels that are turned on simultaneously according to the frame rate, wherein the number of radio frequency transmission channels that are simultaneously turned on is at least two, and the radio frequency transmission channels transmit the captured images. Rather, Nishino discloses a control method for a capsule endoscope (a capsule endoscope for endoscopic imaging by passing a gastrointestinal tract), comprising: acquiring a frame rate of the capsule endoscope, wherein the frame rate is the number of frames of images captured by the capsule endoscope per unit time ([0010]-[0011] controller determines a number of frames of imaging per unit time for respectively the plural image pickup units). 
In addition, Nishino teaches a capsule endoscope having and an acceleration sensor to obtain a present moving speed of the capsule endoscope 11. When the capsule endoscope 11 travels in the direction A, the moving speed is positive. When the capsule endoscope 11 travels vertically to the direction A or B or stands still, the moving speed is zero (paragraphs [0065]-[0069]). This can be interpreted as, for example, there are no frame rates when the scope is in stand still. But, Nishino is does not specifically uses number of radio frequency channels as shown in figures 3-6 of applicant’s drawings. 
Moreover, the prior art Baick et al. (US 20200213635) teaches a multiplexer 510 may output and transmit all of the frames of the first type, the second type, and the third type through a first channel 810. Different quality of video can be serviced through second channel 820, and third channel 830, as shown in Fig.8. In other words, Baick et al. teach different types of frames pass through a multiplexer sending different quality of video to first to third channels. But, Baick et al. does not specifically teach controlling a number of radio frequency transmission channels that are turned on simultaneously according to the frame rate, wherein the number of radio frequency transmission channels that are simultaneously turned on is at least two, and the radio frequency transmission channels transmit the captured images. Claim 8 is allowable for being dependent from claim 1.
Claim 3 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 4-7 and 9-16 would be allowable if rewritten to overcome the rejection(s) under U.S.C. 112(a) and/or 35 U.S.C. 112 (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180199800 A1		Godo; Hirokazu
US 20160213235 A1		Hasegawa; Yasuhiro
Godo (US 20180199800) discloses a capsule endoscope system including a capsule endoscope and a wireless communication device. When a capsule endoscope passes through an organ of a subject, the capsule endoscope moves relative to a human body. When a movement speed thereof is high, it is desirable for the capsule endoscope to increase an imaging frame rate to reduce a possibility of missing imaging of the subject. Furthermore, when the capsule endoscope is relatively stationary with respect to the human body, it is desirable for the capsule endoscope to decrease an imaging frame rate to reduce power consumption.  When the human body is stationary, the instruction data designates the first analysis result. For this reason, the determiner 102 determines an imaging timing on the basis of the first analysis result.  (See figures and [0052]-[0059]).
Hasegawa (US 20160213235) discloses an extracorporeal terminal including a wireless communication unit including a plurality of antenna elements, and configured to transmit and receive a signal. with a capsule endoscope, a first memory configured to store a position database showing relationships between coordinates and the frame rate, a position estimation unit configured to estimate a position of the capsule endoscope using a signal level of the signal received by the wireless communication unit, and a frame rate-setting unit configured to set the frame rate corresponding to the coordinates when a distance between a position shown by the coordinates included in the position database.  (See figures and [0015]-[0017])..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795